Citation Nr: 1402442	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), beginning November 19, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008, which granted service connection for PTSD, and assigned a 10 percent rating.  In a decision dated in July 2012, the Board granted a rating of 50 percent for the period prior to November 19, 2008, and remanded the issue of entitlement to a rating in excess of 10 percent from November 19, 2008, for additional development.


FINDING OF FACT

Effective November 19, 2008, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Effective November 19, 2008, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appeal is this case arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required for downstream elements involving the assigned rating or effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, in a letter dated in April 2008, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  The Veteran was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private evaluations were submitted to the Board in 2008, and he has not identified or authorized the release of any additional private records.  The August 2012 VA examination report notes that the Veteran stated that the has never sought or received treatment for PTSD.  

A VA examination was provided in August 2012; that examination describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This examination was provided pursuant to the July 2012 Board remand, and substantially complied with the remand terms.  Additional VA treatment records were obtained as well, and the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the prior decision, the Board granted a 50 percent rating, but specifically limited it to the period prior to November 19, 2008, in effect leaving the door open for a staged rating.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  (The effective date and notice requirements for reductions do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board.).

The rating for the period after that was remanded for additional development, because the record indicated that there may have been some improvement.  For this reason, the Board's decision will focus on the evidence developed since that examination.

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Thus, although a GAF score is relevant, it is not dispositive.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran underwent a VA examination in August 2012, which resulted in a diagnosis of PTSD.  The examiner found that the Veteran's level of social and industrial impairment was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This assessment fits the criteria for a 30 percent rating, and on the examination, the Veteran displayed nearly all of the symptoms listed as reflective of a 30 percent rating.  Specifically, the Veteran had a depressed mood, suspiciousness, and mild memory loss, such as forgetting names, directions, recent events.  He also reported difficulty falling or staying asleep, indicative of chronic sleep impairment.  The only symptoms he did not have were anxiety or panic attacks.  Thus, his symptoms meet the criteria for at least a 30 percent rating.

Next, it must be determined whether the Veteran's symptoms more closely approximate the criteria for a higher 50 percent rating.  Of the listed criteria that exemplify the symptomatology characteristic of a 50 percent rating, on the August 2012 VA examination, the Veteran displayed disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He did not, however, exhibit symptoms of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  While he had mild memory loss, he did not have impairment of short and long term memory.  However, crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

In this regard, concerning the presence of any other non-listed symptoms, the examiner assessed the presence of symptomatology specific to PTSD, under DSM-IV.  The examiner noted that the Veteran had been exposed to a traumatic event, of which he had recurrent and distressing recollections, and the Board observes that he was awarded the Combat Infantryman Badge.  He met the remaining criteria for PTSD, in particular, nearly all of the symptoms for the criterion "persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness."  For that criterion, he manifested efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places or people that roused recollection of the trauma; inability to recall an important aspect of the trauma; feeling of detachment or estrangement from others; and sense of foreshortened future.  

In the prior Board decision/remand, it was noted that the evidence of record at that time (outpatient notes dated in November 2008 and June 2009) suggested that there may have been some improvement of the Veteran's disability picture after November 18, 2008.  However, although VA outpatient treatment records do not show any treatment for PTSD, on the VA examination in August 2012, the examiner suspected under-reporting of symptoms on PCLM [PTSD checklist-military version], due to serious avoidance symptoms and minor inconsistencies with is reports of symptoms on interview.  The examiner said there was no exaggeration of symptoms.  He noted as an example that the Veteran said he wished to be treated for Agent Orange related conditions, and did not want people to think he was "crazy."  

The Veteran said he had read some books on PTSD and felt he had learned to cope with the intrusion and arousal symptoms independently.  He reported intrusive memories about 4-5 times a month, which the examiner stated reflected frequent intrusion symptoms which were distressing.  He said that the Veteran had developed adaptive coping strategies on his own.  He had severe difficulties in day-to-day social functioning.  Since the death of a women the past year, for whom he had been roommate and caretaker, his social interaction was largely limited to a friend who checked on him every day or so.  He rarely saw his children.  

Thus, the Board finds that in this Veteran with social impairment, strong avoidant symptoms, and a demonstrated inclination to under-report his symptoms, his lack of treatment for the condition cannot be considered as evidence of improvement.  The examiner also noted a GAF score of 46.  As noted above GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that more closely approximates occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent rating is warranted for the period beginning November 19, 2008.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating in excess of 50 percent is not warranted.  No criteria reflective of a 70 percent rating have been met.  In this regard, on numerous occasions since November 2008, the Veteran has denied any type of suicidal ideation, and has never reported having such ideas.  

Also noted on the examination report was "intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)."  This is a symptom of a 100 percent rating, but the examiner did not explain how this symptom was manifested, and elsewhere in the report, the examiner also reported that the Veteran had "normal routine behavior and self-care."  The latter comment is more consistent with the overall report, as well as the outpatient treatment records, which do not note hygiene problems.  The evidence shows that the Veteran uses a scooter due to physical problems, but no specific problems with activities of daily living, due to psychiatric causes, have been identified.  Indeed, as discussed above, he appears to have developed adaptive strategies, by virtue of his own research to help him cope with his PTSD symptoms.

No other listed symptoms of a 100 percent rating have been demonstrated, nor have any unlisted symptoms been shown which would be equivalent to the listed criteria for a 70 percent or 100 percent rating.  Therefore, the Board finds that a higher rating of 70 or 100 percent is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the Board has applied the benefit-of-the-doubt doctrine in granting the 50 percent rating, and preponderance of the evidence is against a rating in excess of that.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, the Veteran has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD.  He has been noted to have been retired since 2001, and his job as a caregiver ended with the death of the individual.  Since then, his own physical health has deteriorated, but his service-connected disabilities of PTSD, tinnitus and hearing loss have not been implicated.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

A 50 percent rating, but no more, for PTSD, effective November 19, 2008,
is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


